Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 02/12/2021. Claims 1 and 3-28 are pending in the case.

Applicant Response
In Applicant’s response dated 02/12/2021, Applicant argued against all objections and rejections of claims 1, 3-28 previously set forth in the Office Action dated 11/16/2020.

Information Disclosure Statement
4.	As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 02/25/2021, 03/15/2021, 03/26/2021, 0415/2021 and 04/26/2020 are acknowledged by the Examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/12/202 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-12, 14, 16-20, 22 and 24-28 is rejected under 35 U.S.C. 103 as being unpatentable over Laubach (Pub. No.: US 20120235921 Al, Pub. Date:  Sep. 20, 2012) in view of Bender et al (Pub No.: US 20080159799 A1 Pub. Date: July 3, 2008) 

Regarding independent claim 1,
	Laubach teaches an electronic device in communication with a physical keyboard (see for e.g. Laubach: Fig. 5, illustrating Keyboard Enhanced Interface (KEI) system that enhances user interface (UI) functionality of a computer system), the electronic device comprising: 
a display (see Laubach: for e.g. ,Fig. 5, [0127], display 515 that shows front most application 520.); 
one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (see Laubach: Fig.74 ,[0539], illustrating Computer system 7400 includes a bus 7405, a processor 7410, a system memory 7415, a read-only memory 7420, a  permanent storage device 7425, input devices 7430, and output devices 7435.), the one or more programs including instructions for: 
detecting an activation of a key on the physical keyboard (see Laubach: Fig. 9 , [0157], discuss the KEI engine entering the various operational modes (ABC 910, SEL 915, PRO 920, and MOD 925) based on the above categorization of inputs to one of the three states: SINGLE 935, MULT 940, and HOLD 945. When the SINGLE state is active (i.e., the KEI engine categorizes one or more inputs to the SINGLE state), a further evaluation of the system focus (at 950 and 960) by the KEI engine determines which of the three operational modes ABC (910), SEL (915) or PRO (920) will generate an enhanced event.” i.e. single press, Multiple press or Hold press are keyboard operations that activate an application)
	Laubach teaches the activation of physical keyboard in different modes such as single press mode, multiple press mode and press and hold mode to interact with an application that is displayed on the screen. However, Laubach does not teach or suggest the system wherein:
in accordance with a determination that the activation of the key meets one or more first criteria, preparing to receive a text input, wherein preparing to receive a text input includes shifting focus to a text search field or displaying a text search field; and 
in accordance with a determination that the activation of the key meets one or more second criteria different from the one or more first criteria, preparing to receive a voice input.
However, Bender teaches a system wherein  
in response to detecting the activation of the key on the physical keyboard (see Bender: Fig.1, [0015], When key 104 is pressed(activation of a key)
in accordance with a determination that the activation of the key meets one or more first criteria, preparing to receive a text input, wherein preparing to receive a text input includes shifting focus to a text search field or displaying a text search field (see Bender: Fig.1B, “A key 104 has a glyph of a magnifying glass printed on it. When key 104 is pressed (first criteria of single press or liftoff), a search user interface containing a search-box (text input) is displayed on the on-screen UI. Words can be typed or copied in the search-box for searching files, images, news articles, journals, publications and so forth on computer attached to the keyboard 100.”); and 
in accordance with a determination that the activation of the key meets one or more second criteria different from the one or more first criteria, preparing to receive a voice input (see Bender: Fig.1C, “Key 104 has a glyph of a mouth and an eye printed on it as shown in FIG. 1c. The glyph of a mouth denotes a microphone and the glyph of an eye denotes a camera. When key 104 is pressed, a microphone and camera are activated (prepare to receive a voice input). In an embodiment of the invention, on pressing key 104, the microphone and camera are activated simultaneously. In another embodiment of the invention, the microphone and camera are activated interchangeably by repeatedly pressing key 104. In another embodiment of the invention, the microphone can be activated when key 104 is pressed in conjunction with key 126 whereas the camera can be activated when only key 104 is pressed.” i.e. the second criteria to activate the microphone and the camera input is different from the one or more first criteria which is a single press on key 104 and )
	Because both Laubach and Bender are in the same/similar field of endeavor of Keyboard Enhanced Interface, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Laubach to include the system, method and medium wherein if the determination that the activation of the keyboard key prepares to receive a text search input box or prepare to receive a voice input based on the mode of the key press operation as taught by Bender. After modification of Laubach, the Keyboard Enhanced Interface system that enhances user interface (UI) functionality of a computer system with enhanced keyboard features can also incorporate the a special keyboard key that invokes an application search input that accepts input as a text or voice taught by Bender. One would have been motivated to make such a combination in order to provide users with an improved interface between a user’s and computer application that allows users to interact and perform tasks efficiently and quickly.
		
Regarding Claim 4, 
	Laubach and Bender teaches all the limitations of Claim 1. Laubach and Bender further teaches an electronic device wherein activation of the key is a first activation and the device is operating in a first state at the time of detection of the first activation (see Laubach: Fig. 9, [0157], “KEI engine entering the various operational modes (ABC 910, SEL 915, PRO 920, and MOD 925) based on the above categorization of inputs to one of the three states: SINGLE 935, 940, and HOLD 945.”, i.e. ABC 910, SEL 915, PRO 920, and MOD 925 are operation state of the device based on the pressed key ), and wherein the one or more programs further include instructions for: 
detecting a second activation of the key (see Laubach: Fig. 9,[0145], “Keys that are categorized to the MULT 940 state or the HOLD 945 state are used by the KEI engine to generate enhanced events in the MOD operational mode 925.” i.e. the second activation key MULT 940 state or the HOLD 945 ); and
in response to detecting the second activation of the key, returning the device to the first state (see Laubach: Fig.10a, [0155], “After the operational mode is established and the enhanced events are sent (at either 1074 or 1080), an additional step is required (at 1090) to test whether all keys are now up. If so, the timer is reset (at 1092) to the un-fired state, and the state is also reset (at 1094) and therefore no longer valid.”)   

Regarding Claim 6, 
	Laubach and Bender teaches all the limitations of Claim 1. Laubach and Bender further teaches an electronic device wherein the text search field is associated with a focused region of a user interface displayed on the device (see Laubach: for e.g. Fig. 29, [0330], “The symbols 2910-2950 identify hyperlinks that are common to different search engine websites. For example, the symbol 2910 identifies a hyperlink for performing web searches, the symbol 2920 identifies a hyperlink for performing image searches, the symbol 2930 identifies a hyperlink for performing multimedia searches, the symbol 2940 identifies a hyperlink for performing map searches, and the symbol 2950 identifies a hyperlink for performing price comparison searches. 

Regarding Claim 7, 
	Laubach and Bender teaches all the limitations of Claim 1. Laubach and Bender further teaches an electronic device wherein the one or more first criteria includes a criterion based on whether the activation of the key represents a first activation input (see Bender: Fig.1B, “A key 104 has a glyph of a magnifying glass printed on it. When key 104 is pressed (first criteria of single press or liftoff), a search user interface containing a search-box (text input) is displayed on the on-screen UI. Words can be typed or copied in the search-box for searching files, images, news articles, journals, publications and so forth on computer attached to the keyboard 100.”); and wherein the one or more second criteria includes a criterion based on whether the activation of the key represents a second activation input (see Bender: Fig.1C, “Key 104 has a glyph of a mouth and an eye printed on it as shown in FIG. 1c. The glyph of a mouth denotes a microphone and the glyph of an eye denotes a camera. When key 104 is pressed, a microphone and camera are activated (prepare to receive a voice input). In an embodiment of the invention, on pressing key 104, the microphone and camera are activated simultaneously. In another embodiment of the invention, the microphone and camera are activated interchangeably by repeatedly pressing key 104. In another embodiment of the invention, the microphone can be activated when key 104 is pressed in conjunction with key 126 whereas the camera can be i.e. the second criteria to activate the microphone and the camera input is different from the one or more first criteria which is a single press on key 104)

Regarding Claim 8, 
	Laubach and Bender teaches all the limitations of Claim 7. Laubach and Bender further teaches an electronic device wherein the activation is determined to represent the first activation input when the activation includes a single press or a single liftoff of the key (see Bender: Fig.1B, “A key 104 has a glyph of a magnifying glass printed on it. When key 104 is pressed (first criteria of single press or liftoff), a search user interface containing a search-box (text input) is displayed on the on-screen UI. Words can be typed or copied in the search-box for searching files, images, news articles, journals, publications and so forth on computer attached to the keyboard 100.”);

Regarding Claim 9, 
	Laubach and Bender teaches all the limitations of Claim 7. Laubach and Bender further teaches an electronic device wherein the activation is determined to represent the second activation input when the activation includes a double press or a double liftoff of the key (see Bender: Fig.1C, “Key 104 has a glyph of a mouth and an eye printed on it as shown in FIG. 1c. The glyph of a mouth denotes a microphone and the glyph of an eye denotes a camera. When key 104 is pressed, a microphone and camera are activated. In an embodiment of the invention, on pressing key 104, the microphone and camera are activated simultaneously. In another  (a double press or a double liftoff of the key). In another embodiment of the invention, the microphone can be activated when key 104 is pressed in conjunction with key 126 whereas the camera can be activated when only key 104 is pressed.”)

Regarding Claim 10, 
	Laubach and Bender teaches all the limitations of Claim 7. Laubach and Bender further teaches an electronic device wherein the activation is determined to represent the second activation input when the activation includes a press-and-hold of the key. (See Laubach: Fig. 9, [0144], “The KEI engine categorizes a key that is held down beyond the particular time threshold (i.e., 300 ms) before being released to the HOLD 945 state. In some embodiments, a key press that occurs in conjunction with another key that has been held down beyond the particular time threshold is categorized to the MULT 940 state. Keys that are categorized to the MULT 940 state or the HOLD 945 state are used by the KEI engine to generate enhanced events in the MOD operational mode 925.”)

Regarding independent Claims 11 and 12, 
	Claim 11 is directed to a method calm and Claim 12 is directed to non-transitory computer-readable medium claim and both the claims have similar/same technical features/ limitations as Claim 1 and the claims are rejected under the same rationale.

Regarding Claims 13 -20 and Claims 21-28,
	Claims 13-20 are directed to a method calm and Claim 21-28 is directed to non-transitory computer-readable medium claim and both the claims have similar/same technical features/limitations as Claims 3-10 and the claims are rejected under the same rationale.

Claims 3, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laubach in view of Bender as applied to claims 1, 4, 6-12, 14, 16-20, 22 and 24-28 as shown above and in further view of LEMAY et al (Pub No.: US 2017/0161018 Al Pub. Date: Jun. 8, 2017).

Regarding Claim 3, 
	Laubach and Bender teaches all the limitations of Claim 1. Laubach and Bender does not teach or suggest the electronic device wherein preparing to receive a voice input includes activating an interface to a virtual assistant, and wherein the virtual assistant is configured to perform a search function.
	However, Lemay teaches the electronic device wherein preparing to receive a voice input includes activating an interface to a virtual assistant (see Lemay: for e.g. Fig.12, [0181], “screen 1250 after virtual assistant 1002 has been activated in the context of the text messaging application”), and wherein the virtual assistant is configured to perform a search function (see Lemay: For e.g. Fig. 15, virtual assistant 1002 uses dialog context to infer the location for a command, according to one embodiment. In screen 1551, the user first asks "What's the time in New York"; virtual assistant 1002 responds 1552 by providing the current time in New York City.,” i.e. the digital assistant searching the internet to provide search results)
	Because Laubach in view of Bender and in further view of Lemay addresses the same issue of providing an input device enhanced use interface usage and interaction using physical input device and digital assistant input application, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Laubach and Bender to include the system wherein the electronic the electronic device wherein preparing to receive a voice input includes activating an interface to a virtual assistant, and wherein the virtual assistant is configured to perform a search function as taught by Lemay. One would have been motivated to make such a combination in order to provide users with an improved interface between a user’s and computer that allows users to interact and perform tasks with a device or system efficiently and quickly (see Lemay [0006]).

Regarding Claims 13 and 21,
	Claim 13 are directed to a method calm and Claim 21 is directed to non-transitory computer-readable medium claim and both the claims have similar/same technical features/limitations as Claim 3 and the claims are rejected under the same rationale.

Claims 5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Laubach and Bender as applied to claims 1, 4, 6-12, 14, 16-20, 22 and 24-28 as shown above and further in view of Tseng et al. (Pub. No.: US 2010/0100839 A1, Pub. Date:  Apr. 22, 2010)

Regarding Claim 5, 
	Laubach and Bender teaches all the limitations of Claim 1. Laubach and Bender further teaches an electronic device wherein in accordance with a determination that the device is displaying an active application, the text search field is associated with a search function of the active application (see Laubach: Fig. 29, [0330], “Users invoke the output actions that are identified by the symbols 2910-2950 by pressing the keyboard key that corresponds to the graphical key over which the symbols 2910-2950 are displayed.”) 
	Laubach and Bender does not expressly teach that in accordance with a determination that the device is not displaying an active application, the text search field is associated with a search function executed by an operating system.  
	However, Tseng teaches that in accordance with a determination that the device is not displaying an active application (see Tseng: Fig.3B, [0059], “upon sensing the keyboard opening, the process 318 can determine, at box 324, if an active application is search-associated. Search associated applications include programs that are responsive to search input.”), the text search field is associated with a search function executed by an operating system (see Tseng: Fig.3B, [0060], “the process 318 can determine if a particular application
is search-associated in various ways. For example, the mobile device 100 can require each application to register with the operating system running the device 100. The registration can set a flag for determining if the application is search-associated, and if so, other registration information can be used to determine which search screens or other interactions can be presented to a user.”)
	Because Laubach and Bender in further view of Tseng addresses the same issue of providing an enhanced graphically user interface application with search function, accordingly, Laubach and Bender to include the system that determine that the device is not displaying an active application, the text search field is associated with a search function executed by an operating system as taught by Tseng. One would have been motivated to make such a combination in order to provide users with an improved interface that provides efficient and relevant information search results (see Tseng [0002]).

Regarding Claims 15 and 23,
	Claim 15 are directed to a method calm and Claim 23 is directed to non-transitory computer-readable medium claim and both the claims have similar/same technical features/limitations as Claim 5 and the claims are rejected under the same rationale.


Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 3-28 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new combination of references as indicated above.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20150026157 A1
Kruzeniski; Michael J.
CONTEXTUAL SEARCH BY A MOBILE COMMUNICATIONS DEVICE
US 20160062487 A1
FOSS; Christopher P
BUTTON FUNCTIONALITY
US 20070061410 A1
Alperin; Jordan
Webpage search
US 20160110329 A1
YU; Hong Chi
Execution Method of a Guidance Device


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z.W.S./Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177